Citation Nr: 0026110	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-45 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include on the basis of exposure to Agent 
Orange.

2.  Entitlement to service connection for chloracne, to 
include on the basis of exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, to include on the basis of exposure to Agent 
Orange.

4.  Entitlement to service connection for liver disability, 
to include on the basis of exposure to Agent Orange.

5.  Entitlement to service connection for bilateral knee 
arthritis, to include on the basis of exposure to Agent 
Orange.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$23,410 is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
September 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded by the Board in 
June 1997 for further development; it was returned to the 
Board in August 2000.

The Board initially notes that the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for low back disability was denied in a 
February 1997 rating decision.  Thereafter, in a September 
1997 statement, the veteran essentially argued that service 
connection was warranted for low back disability.  This 
matter is therefore referred to the RO for appropriate 
action, to include the issuance of a Statement of the Case 
with respect to the referenced issue.
 
The Board also notes that an unappealed September 1971 rating 
decision denied entitlement to service connection for 
bilateral knee laxity of the collateral ligaments and 
bilateral knee chondromalacia.  In his August 1996 statement 
initiating the current claim, the veteran limited his claim 
to the issue of entitlement to service connection for 
arthritis of the knees, and the issue was developed to the 
Board on this basis.  Accordingly, the Board will limit its 
consideration to the issues listed on the title page of this 
action.



FINDING OF FACT

The claims for service connection for psychiatric disability, 
chloracne, peripheral neuropathy, liver disability and 
bilateral knee arthritis are not plausible.


CONCLUSION OF LAW

The claims for service connection for psychiatric disability, 
chloracne, peripheral neuropathy, liver disability and 
bilateral knee arthritis are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  Service 
incurrence or aggravation of a psychosis or arthritis during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, as a preliminary 
matter, the Board must determine whether the veteran has 
submitted evidence of well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  If he has not, his claims must fail, and VA is 
not obligated to assist the veteran in their development.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Factual background

Service medical records show that the veteran was treated in 
service for bilateral chondromalacia, determined to have 
existed prior to service without permanent aggravation 
thereby.  X-ray studies of the knees were negative for any 
gross abnormalities.  At his examination for discharge, the 
veteran reported a history of nervous trouble, depression or 
excessive worry, frequent trouble sleeping, and a "trick" 
or locked knee.  Clinical examination disclosed the presence 
of bilateral chondromalacia patella.  No other pertinent 
abnormality or disorder was noted.

On file is the report of an October 1970 VA examination, at 
which time X-ray studies of the knees were negative; the 
veteran was diagnosed with mild increased anteroposterior 
motion and bilateral laxity.  On VA examination in July 1971, 
physical examination of the knees was normal, except for some 
hyperextension and mild anteroposterior motion of probable 
congenital origin.  X-ray studies of the knees were negative.

On file is a July 1976 statement by Marcel T. Saghir, M.D.  
Dr. Saghir indicated that he had treated the veteran since 
August 1974 for severe depression and hypochondriacal and 
somatic complaints.  He diagnosed the veteran with post-
traumatic depressive neurosis.

Records from the Social Security Administration (SSA) and 
private medical records for February 1995 to January 1999 
disclose that the veteran was evaluated for median and ulnar 
neuropathy and was diagnosed with carpal tunnel syndrome as 
well as upper extremity pain and neuralgia; nerve conduction 
studies were normal, however.  He was also diagnosed with 
tinea versicolor of the anterior chest.  The treatment 
records also show that the veteran had rheumatoid arthritis 
and that he was involved in two motor vehicle accidents in 
1996, at least one of which caused a right knee injury.  The 
records also document treatment for major depression and job-
related stress.  The records show that the veteran was 
afforded a psychiatric examination in March 1996, at which 
time he suggested that he was diagnosed with a psychiatric 
disability in service.  He reported experiencing depression 
from 1975 to 1980, and reported an incident in which he was 
brutally beaten at work.  He admitted that he became very 
emotional over the incident.  The veteran's current 
psychiatric complaints revolved around the beating incident 
and on mental status examination the veteran was preoccupied 
with the referenced beating.  The examiner diagnosed the 
veteran with post-traumatic stress disorder (PTSD), major 
affective disorder, and depression.  A June 1996 statement 
indicates that the veteran's liver function test results were 
elevated.  

Analysis

A.  Psychiatric disability

Psychiatric disability is not a disability which is subject 
to presumptive service connection on an Agent Orange basis.  
38 C.F.R. § 3.309(e) (1999).  Moreover, the record contains 
no medical or scientific evidence suggesting that the 
veteran's psychiatric disability was caused by any exposure 
to Agent Orange.  

Although the veteran reported a history of psychiatric 
symptoms in service, service medical records are negative for 
any finding or diagnosis of psychiatric disability, and there 
is no medical evidence of psychiatric disability until 
several years after service and no medical evidence linking 
any psychiatric disability to service.  The Board notes that 
while the veteran was diagnosed with PTSD in March 1996, the 
examiner did not even suggest that the PTSD was related to 
service, the psychiatric symptoms reported on evaluation at 
that time all pertained to a postservice incident in which 
the veteran was brutally beaten, and the veteran has not 
alleged that he has PTSD from service. 

In the instant case, therefore, the only evidence suggesting 
that the veteran's psychiatric disability is etiologically 
related to service or to any exposure to Agent Orange 
experienced therein consists of the lay assertions of the 
veteran.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Therefore, the Board concludes that the 
claim must be denied as not well grounded.

B.  Chloracne and peripheral neuropathy

Service medical records are negative for any complaints, 
finding or diagnosis of chloracne, and there is no 
postservice medical evidence of this disability.  Although 
the record contains postservice medical evidence of median 
and ulnar neuropathy, neither service medical records not the 
postservice medical evidence of record shows that the veteran 
has ever been found to have peripheral neuropathy.  In the 
instant case therefore, the only evidence supportive of a 
diagnosis of chloracne or peripheral neuropathy consists of 
the lay assertions of the veteran.  As the Court held in 
Espiritu, supra, however, lay persons are not competent to 
offer medical opinions, so the assertions of lay persons 
concerning medical diagnosis or causation cannot constitute 
evidence of a well-grounded claim.  Accordingly, the 
veteran's claims must be denied as not well grounded.




C.  Liver disability

Service medical records are negative for any complaints, 
finding or diagnosis of liver disability.  Moreover, while 
the veteran was noted to have elevated liver function test 
results in 1996, no associated diagnosis of liver disability 
was rendered, and there is otherwise no postservice medical 
evidence of liver disability.  Even assuming that the veteran 
does have a current liver disability, there notably is no 
medical evidence linking any such liver disability to his 
period of service.  Moreover, liver disability is not a 
disability which is subject to presumptive service connection 
on an Agent Orange basis under 38 C.F.R. § 3.309(e), and 
there is no medical or scientific evidence suggesting that 
any liver disability was caused by any exposure to Agent 
Orange.

The only evidence in the instant case of a current liver 
disability, or suggesting that any current liver disability 
is etiologically related to service or to any exposure to 
Agent Orange experienced therein, consists of the lay 
assertions of the veteran.  However, as a layperson, the 
veteran is not competent to offer medical opinions, so his 
assertions concerning medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the claim must be denied as not well grounded.

D.  Bilateral knee arthritis

Arthritis is not a disability which is subject to presumptive 
service connection on an Agent Orange basis under 38 C.F.R. 
§ 3.309(e).  Moreover, the record contains no medical or 
scientific evidence suggesting that any bilateral knee 
arthritis was caused by any exposure to Agent Orange.  

Service medical records are negative for any complaints, 
finding or diagnosis of right or left knee arthritis, and 
there is no medical evidence of arthritis affecting either 
knee until many years after service, and no medical opinion 
linking any knee arthritis to service. 

In the instant case, therefore, the only evidence suggesting 
that any bilateral knee arthritis is etiologically related to 
service consists of the lay assertions of the veteran.  As 
held by the Court in Espiritu, supra, lay persons are not 
competent to offer medical opinions, so the assertions of the 
veteran concerning medical causation cannot constitute 
evidence of a well-grounded claim.  Therefore, the Board 
concludes that the claim must be denied as not well grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

E.  Miscellaneous

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
psychiatric disability, chloracne, peripheral neuropathy, 
liver disability and bilateral knee arthritis, on both direct 
and Agent Orange bases.  Graves v. Brown, 8 Vet. App. 522, 
524 (1996).


ORDER

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for liver disability is 
denied.

Entitlement to service connection for bilateral knee 
arthritis is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


